OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs, for the reasons stated in the memorandum of *932the Appellate Division (97 AD2d 925). Plaintiff’s complaint and submissions in response to defendant’s motion to dismiss pursuant to CPLR 3211 (subd [a], par 7) have demonstrated that plaintiff has not stated a cause of action against defendant for which the requested relief can be granted. (See Davis v Williams, 59 AD2d 660, affd 44 NY2d 882.)
Chief Judge Cooke and Judges Jasen, Jones, Meyer, Simons and Kaye concur; Judge Wachtler taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, without costs, in a memorandum.